Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of                         Sep 15 2014, 9:48 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MATTHEW K. HAGENBUSH                                GREGORY F. ZOELLER
Lawrenceburg, Indiana                               Attorney General of Indiana

                                                    JUSTIN F. ROEBEL
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JOSHUA BATCHELOR,                                   )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )        No. 15A01-1402-CR-83
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE DEARBORN SUPERIOR COURT
                       The Honorable James D. Humphrey, Special Judge
                               Cause No. 15D01-0205-FB-011


                                        September 15, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                      Case Summary

       Joshua Batchelor appeals the trial court’s denial of his motion to correct erroneous

sentence. Because Batchelor alleges sentencing errors that require consideration of matters

beyond the face of the sentencing judgment, a motion to correct erroneous sentence was

not the appropriate vehicle for him to use. Accordingly, we conclude that the trial court

properly denied Batchelor’s motion.

                             Facts and Procedural History

      In September 2002, in Dearborn County, Indiana, Batchelor pled guilty pursuant to

a plea agreement to two counts of burglary as Class B felonies and one count of burglary

as a Class C felony. Appellant’s App. p. 51-56. In the plea agreement, the State

recommended the following sentence to the trial court:

      [T]hat the Defendant receive as to Count I a sentence of eight (8) years of
      which zero (0) years shall be suspended; as to Count XII a sentence of twenty
      (20) years of which ten (10) years shall be suspended; and as to Count XVII
      a sentence of twenty (20) years of which ten (10) years shall be suspended.
      These sentences are to run concurrent.

Id. at 52. The trial court imposed the sentence recommended by the State. Id. at 58-60.

Additionally, the trial court ordered that the Dearborn County sentence be served

consecutive to his sentence in Ripley County, since the Dearborn County felonies were

committed when Batchelor was out on bond in Ripley County. See Ind. Code § 35-50-1-

2. Since then, Batchelor has filed numerous motions and notices of appeal.




                                            2
        In January 2014 Batchelor filed a motion to correct erroneous sentence,1 arguing

that the consecutive sentences were “not a stipulation that was agreed upon by him and that

this condition went beyond the parameters of the plea agreement.” Appellant’s App. p.

121. The trial court denied Batchelor’s motion.

        Batchelor now appeals.

                                      Discussion and Decision

        Batchelor contends that the trial court erred in denying his motion to correct

erroneous sentence. An inmate who believes he has been erroneously sentenced may file

a motion to correct the sentence pursuant to Indiana Code section 35-38-1-15:

        If the convicted person is erroneously sentenced, the mistake does not render
        the sentence void. The sentence shall be corrected after written notice is
        given to the convicted person. The convicted person and his counsel must
        be present when the corrected sentence is ordered. A motion to correct
        sentence must be in writing and supported by a memorandum of law
        specifically pointing out the defect in the original sentence.

Ind. Code § 35-38-1-15; see also Neff v. State, 888 N.E.2d 1249, 1251 (Ind. 2008). The

purpose of this statute “is to provide prompt, direct access to an uncomplicated legal

process for correcting the occasional erroneous or illegal sentence.” Robinson v. State, 805

N.E.2d 783, 785 (Ind. 2004). A motion to correct sentence may only be used to correct

sentencing errors that are clear from the face of the judgment imposing the sentence in light

of the statutory authority. Id. at 787. Claims that require consideration of the proceedings

before, during, or after trial may not be presented by way of a motion to correct sentence.

Id. When claims of sentencing errors require consideration of matters outside the face of


        1
          Several days after filing his motion to correct erroneous sentence, Batchelor filed an amended
motion to correct erroneous sentence, which does not differ significantly from the initial motion. Batchelor
is appealing the trial court’s denial of his motion to correct erroneous sentence.
                                                     3
the sentencing judgment, they are best addressed promptly on direct appeal and thereafter

via post-conviction proceedings where applicable. Id.

       Batchelor does not allege that his sentence is facially erroneous. Instead, he argues

that his sentence is erroneous because it was not stipulated in the plea agreement that his

Dearborn County and Ripley County sentences would run consecutively; therefore, he

contends, his plea was not “knowing and voluntary.” Appellant’s Br. p. 3. This argument,

however, clearly falls outside the parameters of Section 35-38-1-15. Resolution of this

issue requires us to look beyond the face of the judgment and the applicable statutory

authority. See, e.g., Robinson, 805 N.E.2d at 786-87. Indeed, Batchelor relies heavily on

the sentencing transcript in support of his argument. See Appellant’s Br. p. 4-5. Because

the motion to correct erroneous sentence was not the appropriate means of challenging his

sentence, the trial court properly denied Batchelor’s motion.

       Affirmed.

FRIEDLANDER, J., and MAY, J., concur.




                                             4